Citation Nr: 0301547	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  00-11 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Evaluation of post-traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	R. Edward Bates, attorney


ATTORNEY FOR THE BOARD

M. Taylor, associate counsel 


INTRODUCTION

The veteran had active service, including the period from 
October 1964 to October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA), 
Regional Office (RO), which established service connection 
for PTSD and assigned a 50 percent evaluation.  


FINDING OF FACT

The veteran's PTSD is manifested by occupational and 
social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work 
and social relationships.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

VA treatment records, dated from September 1997 to 
February 1999, show a diagnosis of PTSD, chronic.  In 
September 1997, a GAF (global assessment of functioning) 
of 45 was assigned.  A February 1998 record notes that he 
was somewhat depressed.  In April 1998 he was noted to be 
very angry.  A treatment record, dated in May 1998, notes 
that he had opened up in counseling and was doing very 
well.  In June 1998 he was noted to be experiencing 
depression.  An August 1998 record of treatment notes that 
he was feeling unsettled and irritable.  In a November 
1998 record of treatment he was noted to be doing well.  
By letter dated in November 1998, H. C. L., L.C.S.W., 
reported that the veteran had shown some progress since 
April 1998.  The letter notes that he continued to be 
plagued with recurring nightmares, vivid dreams of his own 
death, occasional suicidal ideation, anger, and sleep 
difficulty.  H. C. L. stated that the veteran had failed 
to develop any long-term friendships due to his inability 
to trust, and fear of loss.  She stated that he was 
unemployable due to multiple medical problems, frequent 
medical appointments.  The relevant diagnoses were PTSD, 
chronic, and alcohol abuse, in remission.  A GAF of 42 was 
assigned.  By letter dated in January 1999, D. W., M.D., 
noted that the veteran had episodes of flashback, poor 
social adjustment, and recurrent alcoholism.  His clinical 
course was noted to be characterized by distressing and 
intensive memories and flashbacks of combat related 
images, recurrent dreams of traumatic combat events, 
social isolation, and withdrawal.  Dr. D. W. stated that 
he exhibited diminished participation in all activities, 
to include discussions of combat-related activities.  She 
stated that he had demonstrated recurrent irritability and 
outbursts of anger.  

On VA examination in February 1999, the examiner stated 
that he had reviewed the veteran's medical records.  The 
examiner reported that the veteran was positive for 
frequent nightmares and intrusive memories.  The veteran 
denied any current flashbacks.  He reported a history of 
startle responses.  He reported that he had few friends 
and problems with chronic anger and irritability, as well 
as difficulty with crowds.  He reported that he tended to 
relate many daily experiences to Vietnam and service.  He 
stated that avoided war movies or other reminders of 
Vietnam because they tended to serve as a trigger for 
intrusive memories and nightmares.  He reported being 
depressed.  The report notes that he described himself as 
being generally irritable.  His appetite was noted to be 
good and sleep was noted to be approaching normal, with 
medication.  He described his energy level as poor.  A 
history of alcohol dependence was noted.  The examiner 
noted that by self-report, he had a long history of verbal 
and physical fights, irritability, and intrusive 
symptomatology.  

On examination, he appeared open and cooperative.  He was 
fully oriented, and his speech was evenly paced, goal 
oriented, responsive to the questions asked, and logical 
and coherent.  His long-term memory was good.  His short-
term memory was noted to be fair.  His fund of general 
information and abstract reasoning were good.  He reported 
problems with short-term attention span, describing 
himself as easily distractible.  His IQ was estimated to 
be in the average range of intellectual functioning.  
There was no report or indication of any thought disorder 
or paranoia.  He acknowledged a history of suicidal 
ideation, but denied any attempt or current plan.  The 
report notes that he tended to be relatively mistrustful 
of others and preferred being independent of others as 
much as possible.  The pertinent diagnosis was PTSD.  A 
GAF of 55 was assigned.  The examiner opined that the 
veteran suffered from chronic PTSD.  He stated that the 
veteran presented as genuine, without obvious 
embellishment of symptoms.  He was noted to have been 
unable to function socially or maintain stable employment 
for the past 13 years. 

On VA examination in June 2000, the veteran reported 
irritability and a renewed onset of flashbacks, frequent 
nightmares, and intrusive memories.  Startle response was 
noted to be milder than it had been in the past.  He 
reported that he felt unsafe in crowds.  Sleep was noted 
to be mildly disturbed other than by nightmares.  On 
examination, his speech was fluent and his thinking was 
linear and logical.  His mood was depressed, despairing, 
and irritable.  His affect was mildly restricted.  He was 
oriented in all four spheres.  His long- and short-term 
memory showed mild to moderate impairment.  He denied 
suicidal or homicidal ideation.  His insight and judgment 
were fair.  The relevant diagnosis was PTSD.  A GAF of 45 
was assigned.  

The examiner stated that the veteran's functioning was 
inconsistent with his being able to maintain employment of 
any kind.  He related that part of the reason for this 
related to medical problems outside of his PTSD.  He 
stated that even when he was far younger and in good 
health, he was unable to maintain jobs for more than six 
months.  His irritability and low tolerance of frustration 
were noted to make his physical illnesses stressors for 
worsening his PTSD.  

VA outpatient treatment records show that in July 2001 he 
was alert and oriented times three.  His affect was 
somewhat blunted and most answers were given in one word 
answers only.  

On VA examination in November 2001, the veteran reported 
that he had frightening dreams of service in Vietnam, 
which he noted had become more frequent with the constant 
presence of war in the news.  He indicated that he had had 
a sense of a foreshortened future since service.  He 
related that he tried to avoid things associated with war.  
He stated that he had intrusive thoughts almost daily, 
tried to isolate himself, and felt a mild detachment and 
estrangement from other people.  He reported that he had 
sleep difficulty, was mildly irritable, had moderate 
difficulties in concentrating, and was moderately 
hypervigilant.  His startle response was noted to be much 
more mild than it had been in the past.  

On examination, he was noted to be neatly dressed.  His 
speech was fluent.  His thinking was linear and logical.  
His mood was subdued.  His affect was mildly restricted.  
He was oriented in all four spheres.  His memory, insight, 
and judgment were unimpaired.  There was not psychotic 
thought or content.  He denied suicidal and homicidal 
ideation.  The diagnosis was PTSD.  A GAF of 55 was 
assigned.  The examiner stated that PTSD appeared to be 
stable.  He reported that he remained symptomatic but that 
his distress was otherwise well contained.  

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
VCAA.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.  

First, VA's duty to notify also includes the duty to tell 
the veteran what evidence, if any, he is responsible for 
submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  That was done in this 
case. The record shows that the veteran was notified in 
the June 1999 and July 2002 rating decisions of the 
reasons and bases for the denial of his claim.  He was 
further notified of this information in the May 2000 
statement of the case and the March 2001 and July 2002 
supplemental statements of the case. In October 2002, the 
Board sent a letter to the veteran explaining the VCAA and 
asking him to submit certain information.  In accordance 
with the requirements of the VCAA, the veteran was 
notified in this letter what information and evidence he 
needed to submit in order to substantiate his claim, and 
what evidence and information VA would obtain.  The letter 
explained that VA would make reasonable efforts to help 
him get pertinent evidence, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  He was also asked to provide 
specific information and evidence needed in his case.  
Further, he was advised that it remained his 
responsibility to ensure VA received relevant records.  
The veteran did not respond to the Board's letter.  
Accordingly the Board finds that the duty to notify is 
satisfied. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA, 
(U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
veteran has not identified any available unobtained 
evidence that might aid his claim.  The Board notes that 
the veteran was afforded an opportunity to present 
evidence and argument in support of his claim.  There are 
VA examinations and opinions of record, as well VA 
treatment records.  38 C.F.R. § 3.326(b).  In this case, 
the Board finds that VA has done everything reasonably 
possible to assist the veteran.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with 
no benefit flowing to the veteran are to be avoided).  VA 
has satisfied its duties to notify and to assist the 
veteran in this case.  

The Board notes that VA issued regulations to implement 
the VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b), which is effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. 
Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are 
satisfied.  

Criteria

Disability evaluations are determined by the application 
of a schedule of ratings which is based on average 
industrial impairment.  38 U.S.C.A. § 1155.  A proper 
rating of the veteran's disability contemplates its 
history, 38 C.F.R. § 4.1, and must be considered from the 
point of view of a veteran working or seeking work.  
38 C.F.R. § 4.2. 

Under the current rating criteria of 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (PTSD) (2001), a 100 percent 
evaluation is provided where there is total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self 
or others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 
70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent evaluation requires 
occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereo-typed speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work 
and social relationships.  A 30 percent evaluation is 
provided for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due 
to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 
10 percent evaluation is provided for occupational and 
social impairment with mild or transient symptoms, which 
decrease work efficiency and ability to perform 
occupational tasks only during the periods of significant 
stress, or, symptoms controlled by continuous medication.  
38 C.F.R. § 4.130 (2001).  

Analysis

The veteran has appealed an initial evaluation.  See 
Fenderson v. West, 12 Vet. App. 119 (1998).  However, 
insofar as the RO assigned a 50 percent disability 
evaluation for the entire appeal period, the issue is 
whether an evaluation in excess of 50 percent is warranted 
at any time during the appeal period.  Based on the 
evidence, the Board concludes that the condition has not 
changed and that a uniform rating is warranted.

Although the GAF score does not fit neatly into the rating 
criteria, the GAF score is evidence, which the Court has 
noted to be of importance.  Carpenter v. Brown, 8 Vet. 
App. 240 (1995).  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 
(4th ed. 1994).  A GAF score between 41 and 50 is defined 
as "Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  Ibid.   See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (discussing 
a GAF score of 50).  A score of 51-60 indicates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peer or coworkers).  The Board 
notes that the GAF scores have been both above and below 
50 on a fairly equal basis throughout the appeal period.

The Board has reviewed the probative evidence of record.  
In this case, there is positive and negative evidence.  In 
September 1997 a GAF of 45 was assigned.  In November 1998 
a GAF of 42 was assigned.  The February 1999 VA examiner 
assigned a GAF of 55.  The June 2000 VA examiner assigned 
a GAF of 45.  The November 2001 VA examiner assigned a GAF 
of 55.  

The Board concludes that the evidence does not support an 
evaluation in excess of 50 percent.  The disorder has not 
resulted in occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain 
effective relationships.

The Board has given great weight to the findings of the 
examiners and compared them to the actual rating criteria.  
No examiner has found his speech to be intermittently 
illogical, obscure, or irrelevant.  In fact, the February 
1999 VA examiner reported that his speech was evenly 
paced, goal oriented, and logical and coherent.  The June 
2000 and November 2001 VA examiners reported that his 
speech was fluent.  While some treatment records note 
depression, there is no evidence of near continuous 
depression affecting his ability to function.  He was 
noted to be neatly dressed in November 2001 and his memory 
was unimpaired.  While suicidal ideation was reported in 
November 1998, he denied suicidal ideation on VA 
examination in February 1999, June 2000, and November 
2001.  The evidence does not establish spatial 
disorientation.  While some examiners have assigned a GAF 
of 42 and 45, such findings are accorded diminished 
probative value in light of the other evidence of record.  
The preponderance of the evidence is against the claim and 
there is no doubt to be resolved. 

Lastly, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (2001) is in order.  The evidence 
failed to show that PTSD caused marked interference with 
his employment, or that such has in the past or now 
requires frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  
While the record reflects that he is unemployable, the 
June 2000 VA examiner attributed part of his inability to 
do so to other medical problems.  In fact, he stated that 
even as a younger, healthier man, he had been unable to 
maintain employment.  In regard to hospitalizations, while 
the record reflects that the veteran has been hospitalized 
on several occasions, the evidence reflects that the 
hospitalizations were for medical conditions other than 
PTSD. 


ORDER

An evaluation in excess of 50 percent for PTSD is denied.  



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

